DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2, 8 and 11 are currently under examination. Claims 14, 16, 19-20, 27, 30, 36-38, 41-43, 45, 47-48, 52-53, 56-57, 61-62, 65-73 are withdrawn from consideration. Claims 3-7, 9-10, 12-13, 15, 17-18, 21-26, 28-29, 31-35, 39-40, 44, 46, 49-51, 54-55, 58-60 and 63-64 have been cancelled. 
No claims have been currently amended, newly added, or newly cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Previous Grounds of Rejection
The Improper Markush Group Rejection stands.
The rejection under 35 U.S.C. 103(a) as being unpatentable over Voga et al. (JACS, 2013, 135, 17004-17018) with respect to claims 1-2, 8 and 11 stands.
Previous Grounds of Rejections
Improper Markush Grouping Rejection
Claims 1-2, 8 and 11 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The instant claimed compound having the formula (I), (IA), (IB) or (IC) with many independently varying elements such as P ligand, N ligand with Ra, b groups, CO, X, X’, Y, Q, Z, cation and anion ligands and Mn.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of Mn metal complexes containing PRa-b or NRa, b. There is no any single structural similarity. The PRa-b ligand or NRa, b ligand behaves in the different manner for use as complexing with metal of Mn.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 
This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Voga et al. (JACS, 2013, 135, 17004-17018).
Regarding claims 1-2, 8 and 11, Voga et al. teach dearomatized complex [(PNPtBu*)(CO)2 (4) having the structure as shown below (pages17004-17004):

    PNG
    media_image1.png
    313
    187
    media_image1.png
    Greyscale

Aw we see above, the complex 4 corresponds to the instant claimed and applicant elected compound having the formula I and formula (2) as recited in claim 11, wherein Z=L5=absent, L1=L2= (tert-Butyl)2P groups, L3=L4=CO, except metal is Rhenium, not manganese.
Although Voga et al. do not specific disclose the instant claimed and elected species of Mn[(PNPtBu*)(CO)2  as per applicant claims 1-2, 8 and 11, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal of the complex 4 taught by Voga et al with manganese metal to obtain the Mn[(PNPtBu*)(CO)2 as specified in the claims 1-2, 8 and 11, motivated by the fact that rhenium is one of the rarest elements in the Earth’s crust. Rhenium resembles manganese Mn and technetium Tc chemically to form transition meal complexes as they have the same electrons d5 and S2 orbitals in valence shell. 
On other hand, manganese is one of the most abundant transition metals on earth crust. In general, the pincer complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese. The ligand [(PNPtBu*)(CO)2 would expect to form the Manganese complex, given the general conditions taught by Voga et al. 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments and Declaration under 37 C.F.R. 1.132 of Prof. Milstein filed on 09/13/2022, with respect to claims 1-2, 8 and 11, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding Improper Markush Group Rejection, applicants argue Formulas I, IA, IB, and IC share a single structural similarity and a common use as referred to in the MPEP. 
The transfer from “aromatized” vs. “dearomatized” structures is only an acid/base conversion.
Furthermore, the structures of IB can be used as a precursor to the structure of I (when L5 is absent). i.e., in basic conditions HX’ of IB is being eliminated rather just X-, to obtain I with L5 being absent.
The structures IA and IB (with aromatic pyridine) can be precursors to the dearomatized structures I and IC, the actual catalysts. Addition of a base to the precursors IA and IB will result (in situ) with I and IC.
Accordingly, overall the structures of formula I, IA, IB and IC share substantial structural similarity and a common use that flows from the structural feature.
Hence, the mere fact that all of I, IA, IB and IC share a single structural similarity, render said rejection moot, since the exact “role” such as “catalyst”, and/or “precursor of catalyst” for each one of I, IA, IB and IC, does not matter, according to Harnisch, 631 F.2d716, 206 USPQ 300 (CCPA 1980), as long as:
a) They share a single structural similarity (see structures above, emphasizing the similarities in red); and
b) They have a common use (here, catalysis). Similar to Harnisch’s claimed compound concern “dyes”, claimed herein compounds concern “catalytically active species” and/or “complexes used in catalysis”.
Applicants argued that the PRaRb and NRaRb ligands in the claimed structures are part of a five membered ring with the Mn and the nitrogen of the pyridine. According to the declaration of Prof. Milstein, the phosphorous and/or the nitrogen ligands (PR*R” and NR'R°, respectively) form a very strong bond with the Mn, as opposed to monodentate ligands that are substantially less strongly bound and therefore the monodendate ligands may behave differently as the examiner stated. Due to the strong bonds formed within the five membered ring between the phosphorous and/or nitrogen ligands and the metal, the differences between the P and N ligands diminishes. Accordingly, the core structure of each Mn complex of I, IA, IB or IC is similar and the PRaRb and NRaRb ligands behave in the same manner (Remarks, pages 20-23).
The office respectfully disagrees. As set forth in the previous office action dated on 06/13/2022, the instant claimed compound having the formula (I), (IA), (IB) or (IC) with many independently varying elements such as P ligand, N ligand with Ra, b groups, CO, X, X’, Y, Q, Z, cation and anion ligands and Mn.
The recited Markush group so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a of class of Mn metal complexes containing RaRbP-N-PRaRb , NPRaRb-N-NRaRb,  PPRaRb-N-NRaRb,  and salt thereof.  The core structure of each Mn complex recited in claim 1 is different. 
In addition, the structures IA and IB containing aromatic pyridines have different ligands of L5 and X’ bonded to the Mn. Therefore, the complexes IA and IB are different compounds.
The structures I and IC containing de-aromatic pyridines have different ligands of L5 and X’ bonded to the Mn. The complexes I and IC are different compounds.
There is no any single structural similarity between the structures of I, IA, IB and IC. 
The PRa-b ligand or NRa, b ligand behaves in the different manner for use as complexing with metal of Mn. 
In addition, they have no any structure similarity in manganese complex represented by the structure of formula I, IA, IB and IC, and even they do not have the same CPC symbols. A phosphine-P-atom metal complex is classified in class B01J 31/2428, a pyridine containing metal complex is classified in class B01J 31/181. 
The species of the claimed invention do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 
As such, the rejection of claim 1 as set forth in the office action mailed on 06/13/2022 is proper and stands.
The rejection for the remaining claims, 2, 8 and 11, were either directly or indirectly dependent thereon stands.

Regarding claims 1-2, 8 and 11 rejected under 35 U.S.C. 103(a), applicants argue that the Re and Mn complexes provide different behaviors and different electron densities. The electron density increases going from the 3d row (Mn) to the 5d row (Re).
In other words, the group 7 is not the sole parameter dictating properties/reactivity pattern of (similar) compounds of different elements. Rather, it’s a combination of effects derived from the precise electronic structure of the element.
For example, in the same group, difference in one row can have a tremendous impact on atom size, and thus, e.g. electron density and eventually — reactivity; as discussed in Johnson et al (Organometallics 1996, 15, 3374-338) and in our last responses filed January 6, 2022 and May 9, 2022,. Hence, the actual results in Johnson showed that Mn complexes were much inferior catalytically compared to Re counterpart, teaching away from the claimed subject matter.
Prof. Milstein in his declaration explains that it is wrong to state that metals from the same group should behave the same. Re is considered a heavy metal with 5d orbitals while Mn is an earth-abundant metal with a 3d orbitals. Due to the high density of electrons in the heavy metals (75 electrons vs. 25 electron) the electrons in the 1S orbitals of the heavy metals are moving at almost the speed of light.
The Re metal is very different from Mn regarding relativistic effect.
Ludwig et al. discussed the difference in activity between the first row metal and the 2nd and 3rd row metals in terms of catalyst. 
Since it was known at the time of filing that the 1st row metals are less reactive, less predictable and more challenging to control, one would not consider using a 1st row metal as catalyst. While there is motivation to go cheaper using the earth abundant metals, one skilled in the art will not sacrifice the performance of the 3rd row metals and use the earth abundant 1st row metals. If there is sufficient evidence to demonstrate that the performance will be negative, one will be discouraged from using the earth abundant 1st row metals. 
Li et al., which was discussed in the previous response follows this trend demonstrating that Mn pincer complexes failed in the catalytic hydrogenation, compared to Re counterpart (namely, 98% max. conversion for Re. complexes, 1b-3b; vs. 25% max. conversion for Mn complexes, 1c-2c).
Cheaper alternatives do not provide any expectation of success merely due to the fact that they are cheaper.
Thus, the expectation of a skilled in the art, at the effective filing date of the subject application would have been to drop activity of earth abundant 1“ row metals, as these metal catalysts are less reactive, less predictable and more challenging to control.
Accordingly, the Mn catalysts as claimed herein are expected to be not or less reactive over the Re catalyst disclosed in Vogt; however, unexpectedly the claimed Mn complexes behave differently than expected.
Applicants confirm that the claims are directed to composition of matter (a Mn complex), however, its properties (=catalytic activity) with unexpected results are demonstrated in the following Table (presented in the previous response and reiterated demonstrated the differences in activity in Michael addition reaction of the Re catalyst of Vogt vs. the claimed Mn catalyst:
Accordingly, especially when assessing non-obviousness requirement for the composition of matter, it’s important to denote, as argued above — not only the explicit chemical structure, but also the unexpected catalytic properties of the compounds (See MPEP 2145 “Evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987).)
Therefore, the Table should be considered in our response to support unexpected activity in view of Vogt.
In view of the reasons noted above, claims 1, 2, 8, and 11 are not obvious in view of Vogt and the rejection under 35 U.S.C. §103 should be withdrawn (Remarks, pages 23-26).
The office respectfully disagrees. As set forth in the previous office action dated on 06/13/2022, Voga et al. teach dearomatized complex [(PNPtBu*)(CO)2 (4) having the structure as shown below (pages17004-17004):

    PNG
    media_image1.png
    313
    187
    media_image1.png
    Greyscale

Aw we see above, the complex 4 corresponds to the instant claimed and applicant elected compound having the formula I and formula (2) as recited in claim 11, wherein Z=L5=absent, L1=L2= (tert-Butyl)2P groups, L3=L4=CO, except metal is Rhenium, not manganese.
Although Voga et al. do not specific disclose the instant claimed and elected species of Mn[(PNPtBu*)(CO)2  as per applicant claims 1-2, 8 and 11, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the rhenium metal of the complex 4 taught by Voga et al with manganese metal to obtain the Mn[(PNPtBu*)(CO)2 as specified in the claims 1-2, 8 and 11, motivated by the fact that rhenium is one of the rarest elements in the Earth’s crust. Rhenium resembles manganese Mn and technetium Tc chemically to form transition meal complexes as they have the same electrons d5 and S2 orbitals in valence shell. 
The previous office actions did not suggest that Mn complex has the same catalytical activities and physical properties as Re complex. 
The previous office action dated on 09/13/2022 provided a motivation to substitute Re with Mn by the fact that manganese is one of the most abundant transition metals on earth crust. In general, the pincer complexes of Mn are well known. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claims invention to replace of expensive noble metal Re by more economical, environmentally friendly alternative of manganese. The ligand [(PNPtBu*)(CO)2 would expect to form the Manganese complex, given the general conditions taught by Voga et al. 
Since it is known that the valence electrons d5 and S2 of Re can complex with the ligands of [(PNPtBu*)(CO)2, it would have a reasonable expectation of success to make Mn[(PNPtBu*)(CO)2 as manganese has the same electrons d5 and S2 in valence shell.
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so, see MPEP 2143.01.
In addition, the instant claims are drawn to Mn complexes, not a method for using these complexes. The significant catalytic activities difference between the Rhenium complex and Manganese complex at the required temperatures, the amount of the complexes, and the substrates are not even recited in the instant claims. The results demonstrated by applicants in the Table on page 25 are not commensurate in scope with the breadth of the claims.
The reference of Li et al. (Organometallics, 37, 1271-1279, submitted by applicants in IDS filed on 01/06/2022) is cited as an evidence to support that one of ordinary skill in the art at the time before the effective filling date would make a series of  new metal complex (i.e., Mn in this case) bearing the same ligand(s)(i.e., PNPtBu* and CO) once one of the metal complex (i.e., Re) as being in the same Group of the Periodic Table was prepared successfully.
As such, the rejection of claim 1 as set forth in the office action mailed on 06/13/2022 is proper and stands.
The rejection for the remaining claims, 2, 8 and 11, were either directly or indirectly dependent thereon stands.
Conclusion
All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738